DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 26 April 2021 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 1 February 2021are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1-3, 5-12 are under prosecution.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Holzel et al (Biosensor and Bioelectronics, 2003, 18: 555-564).
	Regarding Claim 1, Holzel teaches a sensor having two electrodes attached to a conductive nucleic acid, the nucleic acid having a first strand linked at each end to an electrode (§2.2.3) and a plurality of nucleic acids separated by gaps on the first strand (e.g. Fig. 1b and related text).
	Regarding Claim 5, Holzel illustrates GTP in the gap (e.g. Fig. 1)
Regarding Claim 11, Holzel teaches a plurality of nucleic acid conductive channels connected to the electrodes (Fig. 1 and related text).



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Edman et al (2004/0209355. Published 21 October 2004).
	Regarding Claims 1-2, Edman teaches a sensor comprising two electrodes (SiO2/gold dots), and a conductive channel between the electrodes comprising a partially double stranded nucleic acid electrically connected to the electrodes, the nucleic acid comprising two strands, a first strand connected at each end to electrodes by linkers and second strands hybridized to the first strand separated by gaps (e.g. Fig. 44, ¶ 205).
	Regarding Claim 2, Edman teaches a gap of 10 nm (Fig. 44).
Regarding Claim 11, teaches a plurality of nucleic acid conductive channels connected to the electrodes (Fig. 44, ¶ 205).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmuller-Nethl et al (2010/0184062, published 22 July 2010), and Eichen et al (2003/0203394, published 30 October 2003) in view of Oldham et al (WO 2017/189930 filed 27 April 2017).
Regarding Claim 1, Steinmuller-Nethl teaches a sensor comprising two electrodes, a partially double-stranded DNA connected to the electrodes and spanning the gap between the electrodes, the DNA including two polynucleotide chains (A3-B4, C5), a gap between probes A3 and B4 and a plurality of bases spanning the gap (e.g. Fig. 1, ¶ 89-94). 
Steinmuller-Nethl teaches the ends of polynucleotide probes A3-B4 are linked to the electrodes to form a gap in the first polynucleotide (C5) between the probes (e.g. ¶ 60-64, ¶ 90-91).  Steinmuller-Nethl teaches the probes forming the gap are each end-attached to the electrodes but do not teach that the template is attached at each end as newly claimed.
However, Eichen teaches a similar sensor wherein each end of the target template is attached to an electrode (104/106) via linkers (110/112) (see Fig. 1) where the sensor further comprises primers for in situ PCR (e.g. Example 15).   It is further noted that Oldham teaches primers hybridize to the template forming a gap between the primers (e.g. ¶ 289-290).
Because Steinmuller-Nethl is interested in using the sensor PCR, one of ordinary skill would have reasonably looked to the prior art and utilized the well-known captured target and solution phase primers as taught by Eichen.   


Regarding Claims 3 and 8, Steinmuller-Nethl teaches the sensor of Claims 1-2, and 7 as discussed above and further teaches the sensor comprising polymerase (¶ 85) but the reference wherein the polymerase is attached to the DNA or substrate as defined by Claims 3 and 8. 
It is noted that the instant specification limits the attachment as via a linker or tether (¶ 81-82).  Therefore the instantly claimed attachment is interpreted in view of the specification to encompass linker/tether attachment of the polymerase.
Steinmuller-Nethl does not teaches linker/tether attachment of the polymerase. 
However, attachment of polymerase to a nucleic acid complex or support was well-known in the art as taught by Oldham who teaches immobilization to the nucleic acid complex or electrode substrate to thereby provide for polymerase activity within controlled spacing of the electrodes (e.g. ¶ 177-199, ¶ 314).
Therefore one of ordinary skill would have reasonably attached the polymerase used in the biosensor of Steinmuller-Nethl to thereby provide controlled spacing between the polymerase functions and sensing electrodes as desired in the art (e.g. Oldham).
Regarding Claims 5-6 and 12, Steinmuller-Nethl is silent regarding the nucleotides in the gap.  Oldham teaches the similar biosensor wherein the sensor detects a change in conductance upon addition of tunneling labels and further teaches that poly-G bases provide distinct tunneling signal thereby providing distinct signal for monitoring base addition (¶ 79-102).

Regarding Claim 7, Steinmuller-Nethl teaches the biosensor further comprising a detector for detecting response from template binding (e.g. ¶ 83, ¶ 92).  
The claim defines a condition in which a response is detected by the detector i.e. switch strand associates with the gap.  However, the condition is interpreted as a recitation of intended use for the biosensor because the claim does not define the biosensor comprising the switch strand and because the instant specification does not define any requirement for the detector that detects the recited use.    The instant specification teaches the detector is electrically connected to the biosensor and electrodes (e.g. ¶ 57 of the pre-grant publication) but does not define any specific detector or any specific requirement for detection of the recited function.  Therefore given the broadest reasonably interpretation of the claim in view of the specification, the detection elements of Steinmuller-Nethl are encompassed by the broadly defined detector. 
Regarding Claims 9-10, Steinmuller-Nethl teaches the biosensor is integrated with fluidics for suppling liquids under controlled environment (¶ 75) which clearly suggests fluidic inlets and reagent containers but the reference is silent regarding the specific components as defined by Claims 9-10.  
Oldham teaches the similar electrode arrangement wherein the electrode chip is integrated with a fluidic system for reagent delivery utilizing fluidic ports and channels (e.g. ¶ 343-348) and further teaches a nucleotide having a linking molecule attached to 
One of ordinary skill would have reasonably utilized the fluidic components of Oldham with the sensor of Steinmuller-Nethl based on the expressed suggestion of the latter to utilize known fluidic systems with the sensor.  The artisan would have further been motivated to utilize the labeled nucleotide attached to a gap-filling sequence with the sensor of Steinmuller-Nethl for the expected benefit of base-specific signals as taught by Oldham. 
Regarding Claim 11, Steinmuller-Nethl is silent regarding a plurality of nucleic acid complexes on the electrodes. 
However, Oldham teaches the similar biosensor comprising multiple complexes (e.g. ¶ 183).
One of ordinary skill would have reasonably provided the biosensor electrodes with multiple nucleic acid complexes to thereby expand the functionality of the biosensor for simultaneous detection of multiple targets as desired in the art. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  
Ben-Jacob et al (see Fig. 5) (USP 7,176,482, issued 13 February 2007).
Response to Arguments
	Applicant asserts that neither Steinmuller-Nethl nor Oldham teach the linker-attached polynucleotides as newly defined.
	The argument is deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.  As detailed above, all of Hozel, Edman, Eichen and Ben-Jacob teach the newly defined linker-attached polynucleotides.
	It is maintained that the invention as claimed would have been an obvious modification of the prior art.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634